DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.
Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 02/23/21, 6/10/21, 7/9/21, and 7/14/21 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16409827 (reference application). in view of Duzly et.al. US. Patent Pub. 2015/0220552. 
The claims differ “generating, by a host system, a list of the particular volumes that should have the favored status and transmitting the list from the host system to the storage system.” However, this would have been obvious in view of Duzly’s teaching (Fig.4-6; Para 33-35 " the host 240 sends list of files or a directory, with the host 240 optionally providing priorities and scheduling information").  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of claimed invention was made to modify reference application to incorporate the teachings of Duzly to allow knowledge of preferred cache with monitoring in a memory system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 1, 8, and 15, the recited “volumes that should have the favored status” is indefinite because one of ordinary skill in the art would not have known how the "should have" is manifested in the technology. "Should have" is observed by a human/user, but not shown in the claims how it is reflected in the technology claimed.
Claims 2-7, 9-14, and 16-20 are rejected based on dependency from claims 1, 8, and 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et. al. U.S. Patent Pub No. 2013/0297885 (hereinafter Hyde) in view of Koehler et. al. US Patent Pub No. 2006/0212263 (hereinafter Koehler) in view of Duzly et. Al. U.S. Patent Pub No. 2015/0220552 (hereinafter Duzly).
Regarding Claim 1, Hyde teaches A method for improving cache hit ratios for selected volumes within a storage system, the method comprising: determining, from the I/O, which particular volumes of the plurality of volumes would benefit the most if provided favored status in the cache, the favored status providing increased residency time in the cache compared to volumes not having the favored status (Fig.3-5; Para37-38 "Method 400 begins (step 402) by using the aforementioned reference count information in conjunction with LRU information ( and, in other embodiments, other statistical information apparent to one of ordinary skill in the art) to determine an appropriate length of time to retain particular frequently accessed data segments 261 (FIG. 2) in cache 245 (step 404)" Para); 
	generating a list of the particular volumes (Fig.3, 4, 5; Para38-39 "examining reference count data obtained from the deduplication engine in the course of a deduplication operation as previously described ( step 504)." dedup engine generates reference list is data in volume); and 
	providing, by the storage system, increased residency time to the particular volumes in the list in accordance with their favored status (Fig.4,5; Para 8-9"those of the plurality of data segments having a higher reference counts are retained longer than those having lower reference counts" Para38-39 "Based on the reference count information ( and/or by implementation of a particular storage policy), a retention duration for a particular segment, or for a number of segments in the cache, is established").  
However, Hyde fails to teach but Koehler teaches monitoring I/O to a plurality of volumes residing on a storage system, the storage system comprising a cache (Fig.2, 4B "Performance Monitor Unit 222" Para9-11, 28-29, 41-43 "PMU 222 includes a performance monitor counter 224, which counts performance events, such as data flow across a bus (including I/O bus 114 shown in FIG. 1)").
	Hyde and Koehler are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Hyde, and incorporating the monitoring capability, as taught by Koehler.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Koehler (Para 5-8).
	However, the combination of Hyde and Koehler fails to teach but Duzly teaches generating, by a host system, a list of the particular volumes that should have the favored status and transmitting the list from the host system to the storage system (Fig.4-6; Para31-33 “ the host 240 sends list of files or a directory, with the host 240 optionally providing priorities and scheduling information” priorities corresponds to favored status).
	Hyde, Koehler, and Duzly are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Hyde and Koehler, and incorporating the host’s function, as taught by Duzly.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Duzly (Para 2-6).
Regarding claim 2, the combination of Hyde, Koehler, and Duzly teaches all the limitations of the base claims as outlined above.
Further Hyde teaches maintaining, by the storage system, the favored status of the particular volumes until an instruction is received to remove their favored status (Fig.4, 5 Para38-40).  
Regarding claim 3, the combination of Hyde, Koehler, and Duzly teaches all the limitations of the base claims as outlined above.
Further Hyde teaches further comprising periodically updating the list of particular volumes and transmitting the updated list to the storage system (Fig.5,6; Para36-38 "the obtaining of reference count information, update of reference count information, examination of reference count information, and/or analysis of reference count information to determine a particular retention duration may occur in approximate synchronization with the performance of the aforementioned deduplication operation." Para40-41, 43-44).
Regarding claim 4, the combination of Hyde, Koehler, and Duzly teaches all the limitations of the base claims as outlined above.
Further Hyde teaches further comprising removing the favored status for any volumes not contained in the updated list (Fig.5, 5 Para38-39, 43-44 "If the entry is determined not to have a high value and/or weight above a predefined threshold, the data segment is designated to be paged out from cache (step 612) and a new segment may be paged into cache in its Place").  
Regarding claim 5, the combination of Hyde, Koehler, and Duzly teaches all the limitations of the base claims as outlined above.
Further Koehler teaches wherein monitoring the 1/0 comprises monitoring, for each volume of the plurality of volumes, at least one of the following: (1) a number of accesses to the volume for reads made inside the context of transactions; (2) a number of accesses to the volume for writes made inside the context of transactions; (3) a number of accesses to the volume for reads made outside the context of transactions; and (4) a number of accesses to the volume for writes made outside the context of transactions (Fig.4a,b, 5a; Para9-11,28-29,41-43 "PMU 222 includes a performance monitor counter 224, which counts performance events, such as data flow across a bus (including I/O bus 114 shown in FIG. 1);").
Regarding claims 8-12, and 15-19, the combination of Hyde, Koehler, and Duzly teaches these claims according to the reasoning set forth in claim 1-5.
Allowable Subject Matter
Claim 6, 7, 13, 14, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim1-20 have been considered but are moot in view of the new grounds of rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIMA MATIN/             Primary Examiner, Art Unit 2135